DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-7, 10-11, 14, and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claims 5-7, 10-11, 14, and 17-20 contain the trademark/trade name Surlyn.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular material and, accordingly, the identification/description is indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 10, 17, and 19 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 7, 10, 17, and 19 depend from claims 1 and 5. Claims 1 and 5 recite a thickness of the aluminum barrier layer of 6-20 µm. However, claims 7 and 10 recite broader ranges of 4-25 µm, while claims 17 and 19 recite broader ranges of 5-22 µm. Therefore, claims 7, 10, 17, and 19 recite thickness ranges broader than the claims which they depend from. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-10, 12-13, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl (US 9,988,194).
Regarding claim 1, Brandl discloses a double shell blister packaging for medicinal contents (abstract). The blister packaging is a push-through package (Brandl, col. 6 lines 45-51). The blister packaging has a front wall and a rear wall that are joined together along longitudinal edges and transverse edges and define a receiving area for solid filling material (fig. 6). The examiner considers the first shell of a multilayer structure and the second shell of a multilayer structure to be the front wall and prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 3, Brandl discloses a multilayer structure where at least two or more stiff polymer films are sandwiching an aluminum layer (Brandl, col. 5 lines 40-42). 
Regarding claim 5, Brandl discloses that the film forming the double shell blister packaging has a stiff polymer layer of PET (Brandl, col. 5 lines 43-50), a layer of aluminum (Brandl, col. 5 lines 1-6), and a layer of polyethylene (Brandl, col. 13 lines 15-21). 
Regarding claim 6, Brandl discloses that the films are cold-formed multilayer structures (Brandl, col. 5 lines 30-39).
Regarding claim 7, Brandl discloses that the PET layer is 25 µm (Brandl, col. 5 line 51), the polyethylene layer is 10 g/m2 (Brandl, col. 9-10 examples 11 and 12), and the aluminum layer is at least 20 µm (Brandl, col. 5 lines 1-5).
Regarding claim 8, Brandl discloses that the first shell and the second shell comprise the same material (Brandl, col. 4 lines 22-27 and fig. 6).
Regarding claim 9, Brandl discloses a plurality of push-through packages (Brandl, col. 14 lines 19-37).
Regarding claim 10
Regarding claim 12, Brandl discloses that the laminate has sealing layers (Brandl, col. 6 lines 31-37, examples 9 and 10).
Regarding claim 13, Brandl disclose the use of oriented EVOH (Brandl, example 11). The examiner considers the oriented EVOH to be a sealing layer having a barrier coating. 
Regarding claim 14, Brandl discloses that the film forming the double shell blister packaging has a stiff polymer layer of PET (Brandl, col. 5 lines 43-50) which is an outer layer (Brandl, col. 5 lines 50-52).
Regarding claim 15, Brandl discloses a double shell blister packaging for medicinal contents (Brandl, abstract). The blister packaging is a push-through package (Brandl, col. 6 lines 45-51). The blister packaging has a front wall and a rear wall that are joined together along longitudinal edges and transverse edges and define a receiving area for solid filling material (Brandl, fig. 6). The multilayer film of the blister packaging has laser ablation/cutting that is used to weaken the layers in a certain region/area (Brandl, col. 6 lines 49-54). Thus, a mechanically generated weakened area.
Regarding claim 16, Brandl discloses that the film forming the double shell blister packaging has a stiff polymer layer of PET (Brandl, col. 5 lines 43-50), a layer of aluminum (Brandl, col. 5 lines 1-6), and a layer of polyethylene (Brandl, col. 13 lines 15-21). Brandl discloses a multilayer structure where at least two or more stiff polymer films (Brandl, col. 5 lines 40-42).
Regarding claim 17, Brandl discloses that the PET layer is 23 µm (Brandl, col. 9 example 3), the polyethylene layer is 10 g/m2 (Brandl, col. 9-10 examples 11 and 12), and the aluminum layer is at least 20 µm (Brandl, col. 5 lines 1-5).
Regarding claim 18, Brandl discloses that the PET layer is 23 µm (Brandl, col. 9 example 3), the polyethylene layer is 10 g/m2 (Brandl, col. 9-10 examples 11 and 12), and the aluminum layer is at least 20 µm (Brandl, col. 5 lines 1-5).
Regarding claim 19, Brandl discloses that the film forming the double shell blister packaging has a stiff polymer layer of PET (Brandl, col. 5 lines 43-50), a layer of aluminum (Brandl, col. 5 lines 1-6), and 2 (Brandl, col. 9-10 examples 11 and 12), and the aluminum layer is at least 20 µm (Brandl, col. 5 lines 1-5).
Regarding claim 20, Brandl discloses that the film forming the double shell blister packaging has a stiff polymer layer of PET (Brandl, col. 5 lines 43-50), a layer of aluminum (Brandl, col. 5 lines 1-6), and a layer of polyethylene (Brandl, col. 13 lines 15-21). Brandl discloses a multilayer structure where at least two or more stiff polymer films (Brandl, col. 5 lines 40-42). Brandl discloses that the PET layer is 23 µm (Brandl, col. 9 example 3), the polyethylene layer is 10 g/m2 (Brandl, col. 9-10 examples 11 and 12), and the aluminum layer is at least 20 µm (Brandl, col. 5 lines 1-5).

Claims 2, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl as applied to claims 1 and 10 above, in view of Trombley et al. (US 2015/0096920).
Regarding claims 2 and 11, Brandl teaches all of the elements of the claimed invention as stated above for claims 1 and 10. Brandl further discloses that laser ablation/cutting can be used to weaken the layers in a certain region/area of the blister packaging to form a push-through package as previously discussed. 
Brandl is silent with regards to the weakened area extending along at least one section of a boundary of the receiving area laterally enveloping the receiving area. 
Trombley discloses a child-resistant blister packaging (Trombley, abstract). The package has a cavity in which a perforation pattern is formed around (Trombley, Par. 0085 and fig. 2B). The line of weakness helps the consumer access the unit dose inside (Trombley, Par. 0085). Thus, a weakened area along at least one section of a boundary of the receiving area laterally enveloping the receiving area.
Brandl and Trombley both disclose blister packages that are of a push-through construct. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the 
Regarding claim 4, modified Brandl discloses that the weakened area is performed on the stabilizing layer of the film (Trombley, Par. 0091-0092).

Response to Arguments
Applicant’s remarks and amendments filed on 07/15/2021 have been fully considered. 
Applicant requests withdrawal of the rejections under USC § 112 set forth in the previous office action. 
The rejection regarding the trademark name “Surlyn” has been maintained. The Examiner notes that word “Surlyn” is a trademark name which identifies a source of a good, not the goods themselves and thus do not identify or describe the goods associated with the trade name, see MPEP 2173.05(u). If a trade name is used in a claim as a limitation to identify or describe a particular material or product the claim does not comply with the requirements of 35 U.S.C. 112. In the instant case, it is clear that Applicant is using the term “Surlyn” in the claims to identify or describe a specific material and therefore the use of the term in the claims does not comply with 35 U.S.C. 112(b).  For this reason Applicant’s argument is not persuasive.
All other rejections under USC § 112 set forth in the previous office action are withdrawn due to the present claim amendments.
Regarding arguments directed to the rejections over prior art, on pages 11-12 of the remarks Applicant first argues that Brandl does not teach a thickness of the aluminum barrier layer as required by the newly amended claim 1. This is not found persuasive for the following reasons:
The 35 USC 102(a)(1) rejection over Brandl are withdrawn due to the present claim amendments. However, new grounds of rejection under 35 USC 103 are established below as necessitated by the present claim amendments.
Brandl teaches wherein the thickness of the aluminum barrier layer is at least 20 µm (Brandl, Abstract, col. 5 lines 1-5) as stated in the grounds of rejection above. This includes the endpoint value of 20 µm. This range overlaps the claimed range of 6 – 25 µm as stated in claim 7 and therefore establishes a prima facie case of obviousness over the claimed range. 
Secondly, on pages 12-13 of the remarks, Applicant argues that Trombley has a more complicated structure than the subject matter of the claimed invention. This is not found persuasive for the following reason:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Trombley is used as a secondary reference and not all of the features of Trombley are included in the modification as stated above. Trombley is used to specifically teach the limitation regarding the location of the weakened area. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS J KESSLER/Examiner, Art Unit 1782             

/LEE E SANDERSON/Primary Examiner, Art Unit 1782